Citation Nr: 1605956	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  15-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to February 1976. 

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from a May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which  denied claims for service connection for "diabetes," "coronary artery disease (claimed as heart disease)," and a TDIU.   The Board has construed the claims broadly, and recharacterized them as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In his appeal (VA Form 9), received in June 2015, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A hearing was subsequently scheduled for January 2016.  However, according to VA's Veterans Appeals Control and Locator System (VACOLS), he withdrew his request for a hearing.  See 38 C.F.R. § 20.702(e) (2015).  Accordingly, the Board will proceed without further delay. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have diabetes, or heart disease, that is related to active duty service.

2.  Service connection is not currently in effect for any disabilities.  
CONCLUSIONS OF LAW

1.  Diabetes, and heart disease, were not incurred in, or as a result of, active duty service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has diabetes, and heart disease, that should be service-connected.  He primarily argues that service connection is warranted for these disabilities as presumptive conditions for veterans who have been exposed to Agent Orange.  

In this regard, he argues that during service in South Korea, he worked at duties near the perimeter of his base where Agent Orange was sprayed.  He also asserts that during service in Thailand, he went into Vietnam on temporary duty (TDY) "many times," but that he was never issued any TDY orders.  See e.g., Veteran's statement in support of claim (VA Form 21-4138), received in February 2014.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for diabetes mellitus, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

In 2010, changes were made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.  Under 38 C.F.R. § 3.309(e), ischemic heart disease is stated to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm), and coronary bypass surgery.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29  (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's discharges (DD Form 214) and personnel file indicate the following: he completed a number of courses in weapons maintenance and munitions handling.  His military occupation specialties involved weapons maintenance and mechanics.  He Veteran served at the Takhli Royal Thai Air Force Base (PACAF) in Thailand between April 1966 and about May 1967, during which time his duty titles were weapons maintenance supervisor, and loading stand team member.  He had temporary duty in South Korea between January 1968 and June 1968 (138 days).  His awards include the Vietnam Service Medal with one bronze star, and the Republic of Vietnam Campaign Medal.  The section of his personnel file for "combat experience" notes: Vietnam Air Campaign (April 1966 to June 1966), Vietnam Offensive Air Campaign (June 1966 to March 1967), and Vietnam Air Offensive Phase II (March 1967 to August 1967).  There is also a notation of counterinsurgency experience from April 1966 through April 1967, in Thailand.  His performance evaluations show that he performed duties associated with the loading and handling of weapons and munitions for aircraft, and the training of others to do the same.  

A performance evaluation, signed in October 1968, notes that he was deployed to Korea in January 1968 "as a member of Combat Fox forces."  The records are highly detailed.    

The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses.  The Veteran's retirement examination report, dated in September 1975, shows that his heart, and endocrine system, were clinically evaluated as normal.  An chest X-ray was within normal limits.  Urinalysis was negative for sugar.  In an associated "report of medical history," he denied having a history of heart trouble, palpitation or pounding heart, or sugar or albumin in his urine.  

As for the post-service medical evidence, private treatment records from the Elmhurst Memorial Hospital, dated in 1999, show treatment for heart symptoms, with notations of severe three-vessel coronary disease.   

The reports note a history of hypertension, and of smoking one pack of cigarettes per day "for many years" until 1991.  He underwent cardiac catheterization and coronary artery bypass grafting.  

Private treatment records, dated beginning in 2012, show that the Veteran has been diagnosed with disorders that include hypertension, hyperlipidemia, diabetes mellitus, type 2,congestive heart failure, and coronary atherosclerosis.   Several reports from Asheville Cardiology, dated in 2013, note a history of tobacco abuse, with a 30 pack/year use of tobacco.

In a memorandum, dated in May 2014, the JSRRC (United States Army and Joint Services Records Research Center) coordinator determined that there is a lack of information of record as is required to corroborate the Veteran's claimed exposure to Agent Orange.  The memorandum notes the following: there is insufficient information of record to allow for meaningful research.  The Veteran's claims file has been thoroughly reviewed.  His personnel records show foreign service at Kusan AB (airbase) in Korea, and Takhli, Thailand.  Although the Veteran is shown to have served at one of the airbases discussed in the C&P's May 2010 bulletin (i.e., the Royal Thai Air Base at Takhli), he is not shown to have service, as discussed in that bulletin, which describes situations in which exposure to Agent Orange may be conceded.  Specifically, the Veteran's MOS (military occupation specialty) does not fit the required criteria (i.e., security policeman, security patrol dog handler, member of the security police squadron, or otherwise serving near the base perimeter, as shown by MOS, performance evaluations, or other credible evidence).  

With regard to the Veteran's service at Kusan Air Base in Korea, this was not along the demilitarized zone, and the Veteran was not in one of the units for which Agent Orange exposure is conceded.  All procedures to obtain this information from the Veteran have been properly followed.  All efforts to obtain this information have been exhausted, and any further attempts would be futile.  A request for verification to the JSRRC is not warranted based on the above.  The service records are highly complete and do not support the Veteran's contentions.  There is no basis to assume that a remand of this case will provide any additional information that will provide a basis to grant the Veteran's claim on the presumption basis. 
 
In any event, beyond the above, the Board finds that the claims must be denied.  The Veteran is not shown to have any relevant symptoms during service, he did not receive any relevant treatment during service, and he is not shown to have either diabetes nor a heart disorder upon separation from service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  The earliest post-service medical evidence of either of the claimed conditions is dated in 1999.  This is about 23 years following separation from service.  The Veteran has not alleged that he had a continuity of symptomatology since his service, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent medical evidence to show that either of the claimed conditions is related to service.  The treatment records suggest that the Veteran's long history of smoking is the cause to this problem, which only provides more evidence against this claim.  Simply stated, both service records, and post-service records, provide evidence against these claims.    

The Board fully understands the Veteran's primary argument is that he has diabetes mellitus, type 2, and ischemic heart disease, due to exposure to Agent Orange, during service in Vietnam, Thailand, and/or Korea.  He argues that although he was in Vietnam while on temporary duty "many times," he was never issued any TDY orders.  See Veteran's statement in support of claim (VA Form 21-4138), received in February 2014.  

However, significantly, in contrast to his February 2014 statement, he stated that he had only been in Vietnam twice in his notice of disagreement, received in June 2014.  His own recollection of events is not always consistent.  

In any event, with regard to service Vietnam, the Board finds that the evidence is insufficient to show that the Veteran served in Vietnam.  To the extent that the Veteran received the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal, the criteria for receipt of these awards did not require duty or visitation in the Republic of Vietnam.  See Department of Defense Manual of Military Decorations & Awards, DoD 1348.33-M, C6.5 at 48 (September 2006).  Similarly, given the totality of the evidence, his noted participation in several 'Vietnam Air" campaigns is insufficient to show service in Vietnam.  Accordingly, service in Vietnam is not established.  See VBA Manual M21-1, IV.ii.2.C.10.b.  

With regard to service in Thailand, the Veteran is not shown to have an MOS warranting the conclusion that he was exposed to Agent Orange while at Takhli Air Force Base, there is no objective evidence of record to support his assertion of duties near the perimeter of that base, and the Board finds that the evidence is insufficient to show that he was exposed to Agent Orange during that service.  The evidence shows that his military occupation specialty involved the loading and maintenance of weapons and munitions for aircraft.  Thus, his duties are not shown to have involved the military police or security, and the evidence is insufficient to show that he was otherwise near the air base perimeter, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See VBA Manual M21-1, IV.ii.2.C.10.q.  

Finally, with regard to service in Korea, the Veteran is not shown to have been a member of one of the units presumed to have been exposed to Agent Orange in that country.  See VBA Manual M21-1, IV.ii.2.C.10.p.  The JSRRC coordinator appears to have found it significant that the evidence indicates that he has service at Kusan Air Base, and that this base is not near the demilitarized zone, which only provides more evidence against this claim.  There is no other objective evidence of record to support the Veteran's assertion.  See VBA Manual M21-1, IV.ii.2.C.10.p.  

The JSRRC coordinator has concluded that there is insufficient information of record to warrant additional development; exposure to Agent Orange was not verified.  Given the foregoing, presumptive service connection for either diabetes mellitus, type 2, or ischemic heart disease, under 38 C.F.R. §§ 3.307, 3.309 is not warranted, nor is there any competent or credible lay or evidence of record to show that either of the claimed conditions are related to exposure to Agent Orange.  Combee.  Accordingly, the claims must be denied.

The issues on appeal are based on the contentions that diabetes, and heart disease, were caused by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they would be considered to fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  There is no competent medical opinion of record in support of either of the claims.  In addition, nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and it lacks probative value.  

Given the foregoing, the Board finds that the service records, and the medical evidence, outweigh the appellant's contentions to the effect that the Veteran has diabetes, and/or heart disease, due to his service.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

II.  TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

The Veteran does not have any service-connected disabilities.  The claims for service connection for diabetes, and a heart disability, have been denied in this decision.  Thus, the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met. 

Referral of this matter for extraschedular consideration is not necessary as there are no service-connected disabilities.  38 C.F.R. § 4.16(b). 

The preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  It appears that the Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Specifically, although a VCAA notice letter is not of record, the Veteran acknowledged his receipt of such notice in a signed response, received in February 2014.  In his response, he indicated that he had no other information or evidence to submit, and that he desired to have his claim adjudicated as soon as possible.  Nothing more was required.  He was scheduled for a hearing in January 2016, however, it appears that he later withdrew his request.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board notes that to the extent that the Veteran has asserted that he initially worked loading nuclear weapons onto B-47 planes at age 17, see Veteran's notice of agreement, received in June 2014, he does not appear to be asserting that either of the claimed conditions are due to exposure to radiation during service.  Neither of the claimed conditions are recognized as radiogenic diseases, there is no medical evidence in support of such a theory of causation, and the Board will therefore not further delay adjudication of these claims for additional development in accordance with regulations pertaining to such exposure.  See 38 U.S.C.A. § 1112 (West 2014 & Supp. 2015); 38 C.F.R. § 3.311 (2015); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  It appears that all known and available service treatment reports, and non-service records relevant to the issues on appeal have been obtained and are associated with the appellant's claims files.  The Veteran has not been afforded an examination, and etiological opinions have not been obtained.  However, the Veteran is not shown to have been treated for any relevant symptoms during service, nor was he afforded any relevant diagnoses.  The Veteran has not alleged that he has had a continuity of symptomatology since service; his primary argument is that service connection is warranted based on exposure to Agent Orange.  However, such exposure is not shown.  There is no competent opinion of record in support of either of the claims.  Therefore, examinations and etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).    

Based on the foregoing, the Board finds the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

ORDER

Service connection for diabetes, and heart disease, is denied.

TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


